Exhibit 10.2

EXECUTION VERSION

STOCK PURCHASE AGREEMENT

BY AND BETWEEN

REGENERON PHARMACEUTICALS, INC.

AND

INTELLIA THERAPEUTICS, INC.

DATED AS OF MAY 30, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

1.

   Definitions      1      1.1    Defined Terms      1      1.2    Additional
Defined Terms      4  

2.

   Purchase and Sale of Common Stock      5  

3.

   Closing Date; Deliveries      6      3.1    Closing Date      6      3.2   
Deliveries      6  

4.

   Representations and Warranties of the Company      6      4.1   
Organization, Good Standing and Qualification      6      4.2    Capitalization
and Voting Rights      7      4.3    Subsidiaries      7      4.4   
Authorization      8      4.5    No Defaults      8      4.6    No Conflicts   
  8      4.7    No Governmental Authority or Third-Party Consents      8     
4.8    Valid Issuance of Shares      9      4.9    Litigation      9      4.10
   Licenses and Other Rights; Compliance with Laws      9      4.11    Company
SEC Documents; Financial Statements; Nasdaq Stock Market      9      4.12   
Absence of Certain Changes      10      4.13    Internal Controls; Disclosure
Controls and Procedures      10      4.14    Offering      10      4.15    No
Integration      11      4.16    Brokers’ or Finders’ Fees      11      4.17   
Not Investment Company      11      4.18    Insurance      11      4.19    No
General Solicitation      11      4.20    Foreign Corrupt Practices      11     
4.21    Regulation M Compliance      11      4.22    Office of Foreign Assets
Control      12      4.23    U.S. Real Property Holding Corporation      12     
4.24    Intellectual Property      12  

5.

   Representations and Warranties of the Investor      12      5.1   
Organization; Good Standing      12      5.2    Authorization      12      5.3
   No Conflicts      12      5.4    No Governmental Authority or Third-Party
Consents      13      5.5    Purchase Entirely for Own Account      13      5.6
   Disclosure of Information      13      5.7    Investment Experience and
Accredited Investor Status      13  



--------------------------------------------------------------------------------

   5.8    Restricted Securities      13      5.9    Legends      14      5.10   
Financial Assurances      14  

6.

   Investor’s Conditions to Closing      14      6.1    Representations and
Warranties      14      6.2    Covenants      15      6.3    Other Transaction
Agreements      15      6.4    No Material Adverse Effect      15      6.5   
Closing Deliverables      15      6.6    Conduct of Business Pending Closing   
  15  

7.

   Company’s Conditions to Closing      15      7.1    Representations and
Warranties      15      7.2    Covenants      15      7.3    Other Transaction
Agreements      15      7.4    Closing Deliverables      15  

8.

   Mutual Conditions to Closing      16      8.1    HSR Act and Other
Qualifications      16      8.2    Injunctions      16      8.3    Absence of
Litigation      16      8.4    No Prohibition; Market Listing      16  

9.

   Termination      16      9.1    Ability to Terminate      16      9.2   
Effect of Termination      17  

10.

   Additional Covenants and Agreements      17      10.1    Voting of Securities
     17      10.2    Lock-Up Agreement      18      10.3    Market Listing     
19      10.4    [Reserved]      19      10.5    Assistance and Cooperation     
19      10.6    Effect of Waiver of Condition to Closing      19      10.7   
Nasdaq Matters      19      10.8    Blue Sky Filings      19      10.9    Legend
Removal      19  

11.

   Miscellaneous      20      11.1    Governing Law; Submission to Jurisdiction
     20      11.2    Waiver      20      11.3    Notices      20      11.4   
Entire Agreement      21      11.5    Amendments      21      11.6    Headings;
Nouns and Pronouns; Section References      21      11.7    Severability      21
     11.8    Assignment      21  



--------------------------------------------------------------------------------

   11.9    Successors and Assigns      21      11.10    Counterparts      21  
   11.11    Third Party Beneficiaries      21      11.12    No Strict
Construction      22      11.13    Survival of Warranties      22      11.14   
Remedies      22      11.15    Expenses      22  

Exhibit A – Form of Cross Receipt

Exhibit B – Notices



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of May 30, 2020, by
and between Regeneron Pharmaceuticals, Inc. (the “Investor”), a New York
corporation with its principal place of business at 777 Old Saw Mill River Road,
Tarrytown, New York 10591, and Intellia Therapeutics, Inc. (the “Company”), a
Delaware corporation with its principal place of business at 40 Erie Street,
Suite 130, Cambridge, Massachusetts 02139.

WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to issue and sell to the Investor, and the
Investor desires to subscribe for and purchase from the Company, certain shares
of common stock, par value $0.0001 per share, of the Company (the “Common
Stock”); and

WHEREAS, in partial consideration for the Investor’s willingness to enter into
this Agreement, the Company and the Investor are entering into the Amendment to
the Collaboration Agreement and the Hemophilia Co-Co Agreements (each, as
defined below).

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Investor and the Company agree
as follows:

1.    Definitions.

1.1    Defined Terms. When used in this Agreement, the following terms shall
have the respective meanings specified therefor below:

“Affiliate” shall mean a Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by, or is under common Control with,
the Person specified.

“Agreement” shall have the meaning set forth in the Preamble, including all
Exhibits attached hereto.

“Amendment to the Collaboration Agreement” shall mean the amendment to the
Collaboration Agreement, dated as of May 30, 2020.

“Business Day” shall mean a day on which commercial banking institutions in New
York, New York are open for business.

“Collaboration Agreement” shall mean the License and Collaboration Agreement, as
amended, by and between the Company and Investor, dated as of April 11, 2016.

“Common Stock Equivalents” shall mean any options, warrants or other securities
or rights convertible into or exercisable or exchangeable for, whether directly
or following conversion into or exercise or exchange for other options, warrants
or other securities or rights, shares of Common Stock.



--------------------------------------------------------------------------------

“Control” (including the terms “Controlled by” or “under common Control with”)
shall mean the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. Without limiting the
generality of the foregoing, a Person shall be deemed to Control another Person
if any of the following conditions is met: (i) in the case of corporate
entities, direct or indirect ownership of more than fifty percent (50%) of the
stock or shares having the right to vote for the election of directors and
(ii) in the case of non-corporate entities, direct or indirect ownership of more
than fifty percent (50%) of the equity interest with the power to direct the
management and policies of such non-corporate entities.

“Controlled Subsidiary” shall mean any Affiliate for which the Investor owns,
directly or indirectly, (i) in the case of corporate entities, more than fifty
percent (50%) of the stock or shares having the right to vote for the election
of directors and (ii) in the case of non-corporate entities, more than fifty
percent (50%) of the equity interest with the power to direct the management and
policies of such non-corporate entity.

“Company Covered Person” shall mean, with respect to the Company as an “issuer”
for purposes of Rule 506 promulgated under the Securities Act, any Person listed
in the first paragraph of Rule 506(d)(1).

“Company’s Knowledge” shall mean the knowledge of the executive officers (as
defined in Rule 405 under the Securities Act) of the Company, after due inquiry,
assuming the diligent exercise of such officers’ duties.

“Cross Receipt” shall mean an executed document signed by each of the Company
and the Investor, in substantially the form of Exhibit A attached hereto.

“Disposition” or “Dispose of” shall mean any (i) offer, pledge, sale, contract
to sell, sale of any option or contract to purchase, purchase of any option or
contract to sell, grant of any option, right or warrant for the sale of, or
other disposition of or transfer of any shares of Common Stock, or any Common
Stock Equivalents, including, without limitation, any “short sale” or similar
arrangement, or (ii) swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of shares of Common Stock or Common Stock Equivalents, whether any
such swap or transaction is to be settled by delivery of securities, in cash or
otherwise.

“Effect” shall have the meaning set forth in the definition of “Material Adverse
Effect.”

“Governmental Authority” shall mean any court, agency, authority, department or
other instrumentality of any government or country or of any national, federal,
state, provincial, regional, county, city or other political subdivision of any
such government or country or any supranational organization of which any such
country is a member.

“Hemophilia Co-Co Agreements” shall mean the Co-Co Agreements (as such term is
defined in the Collaboration Agreement) directed to Factor VIII and Factor IX,
by and between the Company and Investor, dated as of May 30, 2020.

 

2



--------------------------------------------------------------------------------

“Intellectual Property” shall mean trademarks, trade names, trade dress, service
marks, copyrights, and similar rights (including registrations and applications
to register or renew the registration of any of the foregoing), patents and
patent applications, trade secrets, and any other similar intellectual property
rights.

“Intellectual Property License” shall mean any license, permit, authorization,
approval, contract or consent granted, issued by or with any Person relating to
the use of Intellectual Property.

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

“Lien” shall mean a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall mean any change, event or occurrence (each, an
“Effect”) that, individually or when taken together with all other Effects, has
(i) a material adverse effect on the business, financial condition, assets, or
results of operations of the Company and its Subsidiaries, taken as a whole, or
(ii) a material adverse effect on the Company’s ability to perform its
obligations, or consummate the Transaction, in accordance with the terms of this
Agreement. In the case of (i) or (ii), an Effect will not be considered a
Material Adverse Effect to the extent that such Effect results from or arises
out of: (A) changes in conditions in the United States or global economy or
capital or financial markets generally, including changes in interest or
exchange rates; (B) changes in general legal, regulatory, political, economic or
business conditions, or changes in generally accepted accounting principles in
the United States or interpretations thereof that, in each case, generally
affect the biotechnology or biopharmaceutical industries; (C) the announcement,
pendency, or performance of the Transaction Agreements or the consummation of
the Transaction, or the announcement of the identity of the Investor; (D) any
change in the trading prices or trading volume of the Common Stock (it being
understood that the facts giving rise to or contributing to any such change may
be deemed to constitute, or be taken into account when determining whether there
has been or will be, a Material Adverse Effect, except to the extent any of such
facts is an Effect referred to in clauses (A) through (C) or (E) through (H) of
this definition); (E) acts of war, sabotage or terrorism, or any escalation or
worsening of any such acts of war, sabotage or terrorism, (F) earthquakes,
hurricanes, floods or other natural disasters, (G) pandemics or other health
crises, including but not limited to the COVID-19 pandemic, (H) any action taken
by the Company contemplated by the Transaction Agreements or with the Investor’s
written consent; (I) any breach, violation or non-performance by the Investor or
any of its Affiliates under the Collaboration Agreement; or (J) shareholder
litigation arising out of or in connection with the execution, delivery or
performance of the Transaction Agreements; provided, that, with respect to
clauses (A), (B), (E), (F) and (G), such Effect does not have a materially
disproportionate and adverse effect on the Company relative to other companies
in the biotechnology or biopharmaceutical industries.

“Organizational Documents” shall mean (i) the Amended and Restated Certificate
of Incorporation of the Company, as amended through the date of this Agreement,
and (ii) the Amended and Restated Bylaws of the Company, as amended through the
date of this Agreement.

 

3



--------------------------------------------------------------------------------

“Per Share Purchase Price” shall mean an amount equal to two (2) times the
volume-weighted average trading price of the Company’s Common Stock during the
30-day period ending on the Business Day that is two (2) Business Days prior to
the Closing Date, to be calculated and agreed to by each party.

“Person” shall mean any individual, partnership, limited liability company,
firm, corporation, trust, unincorporated organization, government, or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.

“Shares of Then Outstanding Common Stock” shall mean, at any time, the most
recent number of issued and outstanding shares of Common Stock reported by the
Company in the Company SEC Documents (as defined in this Agreement), plus shares
of Common Stock issuable upon conversion of issued and outstanding preferred
stock of the Company at such time.

“Third Party” shall mean any Person (other than a Governmental Authority) other
than the Investor, the Company, or any Affiliate of the Investor or the Company.

“Transaction” shall mean the issuance and sale of the Shares by the Company, and
the purchase of the Shares by the Investor, in accordance with the terms hereof.

“Transaction Agreements” shall mean this Agreement, the Amendment to the
Collaboration Agreement, and the Hemophilia Co-Co Agreements.

1.2    Additional Defined Terms. In addition to the terms defined in Section
1.1, the following terms shall have the respective meanings assigned thereto in
the sections indicated below:

 

Defined Term

   Section Agreement    Preamble Aggregate Purchase Price    Section 2 Change of
Control    Section 10.2 Closing    Section 3.1 Closing Date    Section 3.1
Common Stock    Preamble Company    Preamble Company SEC Documents   
Section 4.11(a) Disqualification Event    Section 4.14

 

4



--------------------------------------------------------------------------------

Defined Term

   Section Exchange Act    Section 4.11(a) Expiration Date    Section 10.1(a)
Extraordinary Matters    Section 10.1(b) HSR Act    Section 4.7 Investor   
Preamble LAS    Section 4.7 Lock-Up Period    Section 10.2 Lock-Up Securities   
Section 10.2 Modified Clause    Section 11.7 Permits    Section 4.10 SEC   
Section 4.7 Securities Act    Section 4.11(a) Shares    Section 2 Subsidiaries
   Section 4.3 Termination Date    Section 9.1(b)

2.    Purchase and Sale of Common Stock. Subject to the terms and conditions of
this Agreement, at the Closing, the Company shall issue and sell to the
Investor, free and clear of all liens, other than any liens arising as a result
of any action by the Investor, and the Investor shall purchase from the Company,
the number of shares of Common Stock (rounded up) equal to $30,000,000.00 (the
“Aggregate Purchase Price”) divided by the Per Share Purchase Price (such number
of shares of Common Stock, the “Shares”); provided, however, that the amount of
Shares shall be reduced by such amount as required so that the total number of
shares of Common Stock held by the Investor, including the Shares purchased
under this Agreement, is equal to nineteen and 99/100 percent (19.99%) of the
Company’s outstanding shares of Common Stock. In the event of any stock
dividend, stock split, combination of shares, recapitalization, or other similar
change in the capital structure of the Company after the date hereof and on or
prior to the Closing which affects or relates to the Common Stock, the number of
Shares shall be adjusted proportionately.

 

5



--------------------------------------------------------------------------------

3.    Closing Date; Deliveries.

3.1    Closing Date. Subject to the satisfaction or waiver of all the conditions
to the Closing set forth in Sections 6, 7, and 8 hereof, the closing of the
purchase and sale of the Shares hereunder (the “Closing”) shall be held on the
first (1st) Business Day after the satisfaction of the conditions to Closing set
forth in Sections 6, 7, and 8 (other than those conditions that by their nature
are to be satisfied at the Closing), at 10:00 a.m. Boston time, remotely via the
exchange of documents and signatures, or at such other time, date and location
as the parties may agree orally or in writing. The date the Closing occurs is
hereinafter referred to as the “Closing Date.”

3.2    Deliveries.

(a)    Deliveries by the Company. The Company shall instruct its transfer agent
at the Closing to register the Shares in book-entry in the name of the Investor
and the Company shall cause the transfer agent to deliver written confirmation
of the book-entry delivery of the Shares to the Investor. The Company shall also
deliver at the Closing: (i) a certificate in form and substance reasonably
satisfactory to the Investor and duly executed on behalf of the Company by an
authorized executive officer of the Company, certifying that the conditions to
Closing set forth in Sections 6, 8.2, 8.3 and 8.4 of this Agreement have been
fulfilled; (ii) a certificate of the secretary of the Company dated as of the
Closing Date certifying (A) that attached thereto is a true and complete copy of
the Second Amended and Restated Bylaws of the Company as in effect on the
Closing Date; (B) that attached thereto is a true and complete copy of all
resolutions adopted by the Board of Directors of the Company authorizing the
execution, delivery and performance of this Agreement and the Transaction and
that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the transactions contemplated hereby as
of the Closing Date; and (C) that attached thereto is a true and complete copy
of the Company’s Second Amended and Restated Certificate of Incorporation, as in
effect on the Closing Date; and (iii) a legal opinion of Goodwin Procter LLP,
counsel to the Company, in form and substance reasonably acceptable to Investor.

(b)    Deliveries by the Investor. At the Closing, the Investor shall deliver to
the Company the Aggregate Purchase Price by wire transfer of immediately
available United States funds to an account designated by the Company. The
Company shall notify the Investor in writing of the wiring instructions for such
account not less than two (2) Business Days before the Closing Date. The
Investor shall also deliver, or cause to be delivered at the Closing: (i) a duly
executed Cross Receipt and (ii) a certificate in form and substance reasonably
satisfactory to the Company and duly executed on behalf of the Investor by an
authorized executive officer of the Investor, certifying that the conditions to
Closing set forth in Section 7 of this Agreement have been fulfilled.

4.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that:

4.1    Organization, Good Standing and Qualification.

(a)    Each of the Company and the Subsidiaries (as defined below) is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, with the requisite power and authority
to own and use its

 

6



--------------------------------------------------------------------------------

properties and assets and to carry on its business as currently conducted. Each
of the Company and the Subsidiaries has all requisite corporate power and
corporate authority to own, lease and operate its properties and assets, to
carry on its business as now conducted, and as proposed to be conducted as
described in the Company SEC Documents, and the Company has all requisite
corporate power to enter into this Agreement, to issue and sell the Shares, and
to perform its obligations under and to carry out the other transactions
contemplated by this Agreement.

(b)    Each of the Company and the Subsidiaries is qualified to transact
business and is in good standing in each jurisdiction in which the character of
the properties owned, leased or operated by the Company or Subsidiary, as
applicable, or the nature of the business conducted by the Company or
Subsidiary, as applicable, makes such qualification necessary, except where the
failure to be so qualified would not have a Material Adverse Effect.

4.2    Capitalization and Voting Rights.

(a)    The authorized capital of the Company as of the date hereof consists of:
(i) 120,000,000 shares of Common Stock of which, as of the date of this
Agreement, 51,422,028 shares are issued and outstanding and (ii) 5,000,000
shares of preferred stock, par value $0.0001 per share, none of which are issued
and outstanding as of the date of this Agreement. All of the issued and
outstanding shares of Common Stock (A) have been duly authorized and validly
issued, (B) are fully paid and non-assessable, and (C) were issued in compliance
with all applicable federal and state securities Laws.

(b)    All of the authorized shares of Common Stock are entitled to one (1) vote
per share.

(c)    Except as described or referred to in Section 4.2(a) above or as set
forth in the Company SEC Documents, as of the date hereof, there are not:
(i) any outstanding equity securities, options, warrants, rights (including
conversion or preemptive rights) or other agreements pursuant to which the
Company is or may become obligated to issue, sell or repurchase any shares of
its capital stock or any other securities of the Company or (ii) any
restrictions on the transfer of capital stock of the Company other than pursuant
to state and federal securities Laws.

(d)    The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to the
Company’s Knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the SEC (as defined below) is contemplating
terminating such registration.

(e)    Except as set forth in the Company SEC Documents and in Section 10.1(a)
below, the Company is not party to or subject to any agreement or understanding
relating to the voting of shares of capital stock of the Company or the giving
of written consents by a stockholder or director of the Company.

4.3    Subsidiaries. The Company has disclosed all of its subsidiaries required
to be disclosed pursuant to Item 601(b)(21) of Regulation S-K in an exhibit to
its Annual Report on Form 10-K (the “Subsidiaries”). The Company owns, directly
or indirectly, all of the capital

 

7



--------------------------------------------------------------------------------

stock or other equity interests of each Subsidiary free and clear of any Liens,
and all of the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

4.4    Authorization.

(a)    All requisite corporate action on the part of the Company, its directors
and stockholders required by applicable Law for the authorization, execution and
delivery by the Company of this Agreement and the performance of all obligations
of the Company hereunder, including the authorization, issuance and delivery of
the Shares, has been taken.

(b)    This Agreement has been duly executed and delivered by the Company, and
upon the due execution and delivery of this Agreement by the Investor, this
Agreement will constitute a valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms (except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, or other Laws of general application relating to or
affecting enforcement of creditors’ rights and (ii) rules of Law governing
specific performance, injunctive relief, or other equitable remedies and
limitations of public policy).

(c)    No stop order or suspension of trading of the Common Stock has been
imposed by Nasdaq, the SEC or any other Governmental Authority and remains in
effect.

4.5    No Defaults. The Company is not in default under or in violation of
(a) its Organizational Documents; (b) any provision of applicable Law or any
ruling, writ, injunction, order, Permit, judgment, or decree of any Governmental
Authority; or (c) any agreement, arrangement or instrument, whether written or
oral, by which the Company or any of its assets are bound; except, in the case
of subsections (b) and (c), as would not have a Material Adverse Effect. There
exists no condition, event or act which after notice, lapse of time, or both,
would constitute a default or violation by the Company under any of the
foregoing, except, in the case of subsections (b) and (c), as would not have a
Material Adverse Effect.

4.6    No Conflicts. The execution, delivery and performance of this Agreement
and compliance with the provisions hereof by the Company do not and shall not:
(a) violate any provision of applicable Law or any ruling, writ, injunction,
order, permit, judgment or decree of any Governmental Authority; (b) constitute
a breach of, or default under (or an event which, with notice or lapse of time
or both, would become a default under) or conflict with, or give rise to any
right of termination, cancellation or acceleration of, any agreement,
arrangement or instrument, whether written or oral, by which the Company or any
of its assets are bound; (c) violate or conflict with any of the provisions of
the Company’s Organizational Documents; or (d) result in any encumbrance upon
any of the Shares, other than restrictions pursuant to the securities Laws, or
any of the properties or assets of the Company or any Subsidiary; except, in the
case of subsections (a) and (b), as would not have a Material Adverse Effect.

4.7    No Governmental Authority or Third-Party Consents. No consent, approval,
authorization or other order of, or filing with, or notice to, any Governmental
Authority

 

8



--------------------------------------------------------------------------------

or other Third Party is required to be obtained or made by the Company in
connection with the authorization, execution and delivery by the Company of any
of this Agreement or with the authorization, issue and sale by the Company of
the Shares, except (a) such filings as may be required to be made with the
Securities and Exchange Commission (the “SEC”) and with any state blue sky or
securities regulatory authority, which filings shall be made in a timely manner
in accordance with all applicable Laws, (b) if and as required pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), and (c) if required, with respect to the Shares, the filing with The
Nasdaq Stock Market LLC of, and the absence of unresolved issues with respect
to, a Notification Form: Listing of Additional Shares (the “LAS”).

4.8    Valid Issuance of Shares. When issued, sold and delivered at the Closing
in accordance with the terms hereof for the Aggregate Purchase Price, the Shares
shall be duly authorized, validly issued, fully paid and nonassessable, free
from any liens, encumbrances or restrictions on transfer, including preemptive
rights, rights of first refusal or other similar rights, other than as arising
pursuant to this Agreement, as a result of any action by the Investor or under
federal or state securities Laws.

4.9    Litigation. Except as set forth in the Company SEC Documents filed prior
to the date of this Agreement, there is no action, suit, proceeding or
investigation pending (of which the Company has received notice or otherwise is
within the Company’s Knowledge) or, to the Company’s Knowledge, threatened,
against the Company or which the Company intends to initiate which has had or is
reasonably likely to have a Material Adverse Effect.

4.10    Licenses and Other Rights; Compliance with Laws. The Company has all
franchises, permits, licenses and other rights and privileges (“Permits”)
necessary to permit it to own its properties and to conduct its business as
presently conducted and is in compliance thereunder, except where the failure to
be in compliance does not and would not have a Material Adverse Effect. The
Company has not taken any action that would interfere with the Company’s ability
to renew all such Permit(s), except where the failure to renew such Permit(s)
would not have a Material Adverse Effect. The Company is and has been in
compliance with all Laws applicable to its business, properties and assets, and
to the products and services sold by it, except where the failure to be in
compliance does not and would not have a Material Adverse Effect.

4.11    Company SEC Documents; Financial Statements; Nasdaq Stock Market.

(a)    Since June 1, 2018, the Company has timely filed all required reports,
schedules, forms, statements and other documents (including exhibits and all
other information incorporated therein), and any required amendments to any of
the foregoing, with the SEC (the “Company SEC Documents”). As of their
respective filing dates, each of the Company SEC Documents complied in all
material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations of the SEC
promulgated thereunder applicable to such Company SEC Documents, and no Company
SEC Documents when filed, declared effective or mailed, as applicable, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

9



--------------------------------------------------------------------------------

(b)    The financial statements of the Company included in its Annual Report on
Form 10-K for the fiscal year ended December 31, 2019, and in its quarterly
reports on Form 10-Q for the quarterly period ended March 31, 2020, comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of its operations and cash flows for the periods then ended. Except
(i) as set forth in the Company SEC Documents or (ii) for liabilities incurred
in the ordinary course of business subsequent to the date of the most recent
balance sheet contained in the Company SEC Documents, the Company has no
liabilities, whether absolute or accrued, contingent or otherwise, other than
those that would not, individually or in the aggregate, have a Material Adverse
Effect.

(c)    As of the date of this Agreement, the Common Stock is listed on The
Nasdaq Global Market, and the Company has taken no action designed to, or which
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or delisting the Common Stock from The Nasdaq
Global Market. As of the date of this Agreement, the Company has not received
any notification that, and to the Company’s Knowledge, the SEC or The Nasdaq
Stock Market LLC is contemplating terminating such listing or registration.

4.12    Absence of Certain Changes. Except as disclosed in the Company SEC
Documents filed prior to the date of this Agreement, there has not occurred any
event that has caused or would reasonably be expected to cause a Material
Adverse Effect.

4.13    Internal Controls; Disclosure Controls and Procedures. The Company
maintains internal control over financial reporting as defined in Rule 13a-15(f)
under the Exchange Act. The Company has implemented the “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act)
required in order for the Principal Executive Officer and Principal Financial
Officer of the Company to engage in the review and evaluation process mandated
by the Exchange Act, and is in compliance with such disclosure controls and
procedures in all material respects. Each of the Principal Executive Officer and
the Principal Financial Officer of the Company (or each former Principal
Executive Officer of the Company and each former Principal Financial Officer of
the Company, as applicable) has made all certifications required by Sections 302
and 906 of the Sarbanes-Oxley Act of 2002 with respect to all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the SEC.

4.14    Offering. Subject to the accuracy of the Investor’s representations set
forth in Sections 5.5, 5.6, 5.7, 5.8, and 5.9, the offer, sale, and issuance of
the Shares to be issued in conformity with the terms of this Agreement
constitute transactions which are exempt from the registration requirements of
the Securities Act and from all applicable state registration or qualification
requirements. Neither the Company nor any Person acting on its behalf will take

 

10



--------------------------------------------------------------------------------

any action that would cause the loss of such exemption. No “bad actor”
disqualifying event described in Rule 506(d)(1)(i)-(viii) of Regulation D (a
“Disqualification Event”) is applicable to the Company or, to the Company’s
Knowledge, any Company Covered Person, except for a Disqualification Event as to
which Rule 506(d)(2)(ii)–(iv) or (d)(3) is applicable.

4.15    No Integration. The Company has not, directly or through any agent,
sold, offered for sale, solicited offers to buy, or otherwise negotiated in
respect of any security (as defined in the Securities Act) which is or will be
integrated with the Shares sold pursuant to this Agreement in a manner that
would require the registration of the Shares under the Securities Act.

4.16    Brokers’ or Finders’ Fees. No broker, finder, investment banker, or
other Person is entitled to any brokerage, finder’s, or other fee or commission
from the Company in connection with the transactions contemplated by this
Agreement.

4.17    Not Investment Company. The Company is not, and immediately after
receipt of the Aggregate Purchase Price will not be, an “investment company” as
defined in the Investment Company Act of 1940, as amended.

4.18    Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged and for an
enterprise at a substantially similar stage of lifecycle as the Company,
including, but not limited to, directors and officers insurance coverage. To the
Company’s Knowledge, it will be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business.

4.19    No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising. The Company has not, directly or
through any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) in a
manner or under any circumstances that would require the registration of the
Shares under the Securities Act (including, without limitation, by virtue of the
integration of the offering of the Shares with any prior offering of Company
shares).

4.20    Foreign Corrupt Practices. Neither the Company, nor to the Company’s
Knowledge, any agent or other Person acting on behalf of the Company, has
(a) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of Law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable non-U.S. anti-bribery Law.

4.21    Regulation M Compliance. The Company has not taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Shares.

 

11



--------------------------------------------------------------------------------

4.22    Office of Foreign Assets Control. Neither the Company nor, to the
Company’s Knowledge, any director, officer, agent, employee or Affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department.

4.23    U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon Investor’s request.

4.24    Intellectual Property. The Intellectual Property that is owned by the
Company is owned free from any liens or restrictions, and all of the Company’s
material Intellectual Property Licenses are in full force and effect in
accordance with their terms and are free of any liens or restrictions except
(a) where the failure to be free from such liens or restrictions would not have
a Material Adverse Effect or (b) as set forth in any such Intellectual Property
License. Except as set forth in the Company SEC Documents, there is no legal
claim or demand of any Person pertaining to, or any proceeding which is pending
(of which the Company has received notice or otherwise is within the Company’s
Knowledge) or, to the Company’s Knowledge, threatened, (i) challenging the right
of the Company in respect of any Company Intellectual Property, or (ii) that
claims that any default exists under any Intellectual Property License, except,
in the case of (i) and (ii) above, where any such claim, demand or proceeding
would not have a Material Adverse Effect.

5.    Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company, that:

5.1    Organization; Good Standing. The Investor is a corporation duly
organized, validly existing and in good standing under the laws of the State of
New York. The Investor has or will have all requisite power and authority to
enter into this Agreement, to purchase the Shares and to perform its obligations
hereunder and to carry out the other transactions contemplated by this
Agreement.

5.2    Authorization. All requisite action on the part of the Investor and its
directors and stockholders, required by applicable Law for the authorization,
execution and delivery by the Investor of this Agreement and the performance of
all of its obligations hereunder, including the subscription for and purchase of
the Shares, has been taken. This Agreement has been duly executed and delivered
by the Investor and upon the due execution and delivery thereof by the Company,
will constitute valid and legally binding obligations of the Investor,
enforceable against the Investor in accordance with their respective terms
(except as such enforceability may be limited by (a) applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws of general application
relating to or affecting enforcement of creditors’ rights and (b) rules of Law
governing specific performance, injunctive relief or other equitable remedies
and limitations of public policy).

5.3    No Conflicts. The execution, delivery and performance of this Agreement
and compliance with the provisions thereof by the Investor do not and shall not:
(a) violate any provision of applicable Law or any ruling, writ, injunction,
order, permit, judgment or decree of

 

12



--------------------------------------------------------------------------------

any Governmental Authority, (b) constitute a breach of, or default under (or an
event which, with notice or lapse of time or both, would become a default under)
or conflict with, or give rise to any right of termination, cancellation or
acceleration of, any agreement, arrangement or instrument, whether written or
oral, by which the Investor or any of its assets, are bound, or (c) violate or
conflict with any of the provisions of the Investor’s organizational documents
(including any articles or memoranda of organization or association, charter,
bylaws or similar documents), except, in the case of subsections (a), (b), and
(c), as would not impair or adversely affect the ability of the Investor to
consummate the Transactions and perform its obligations under this Agreement and
except, in the case of subsections (a) and (b), as would not have a material
adverse effect on the Investor.

5.4    No Governmental Authority or Third-Party Consents. No consent, approval,
authorization, or other order of any Governmental Authority or other Third Party
is required to be obtained by the Investor in connection with the authorization,
execution, and delivery of any of this Agreement or with the subscription for
and purchase of the Shares, except as required pursuant to the HSR Act.

5.5    Purchase Entirely for Own Account. The Shares shall be acquired for
investment for the Investor’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and the Investor
has no present intention of selling, granting any participation or otherwise
distributing the Shares. The Investor does not have and will not have as of the
Closing any contract, undertaking, agreement, or arrangement with any Person to
sell, transfer or grant participation to a Person any of the Shares.

5.6    Disclosure of Information. The Investor has received all the information
from the Company and its management that the Investor considers necessary or
appropriate for deciding whether to purchase the Shares hereunder. The Investor
further represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the Company, its financial condition, results
of operations and prospects and the terms and conditions of the offering of the
Shares sufficient to enable it to evaluate its investment.

5.7    Investment Experience and Accredited Investor Status; Investment Intent.
The Investor is an “accredited investor” (as defined in Regulation D under the
Securities Act). The Investor has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Shares to be purchased hereunder.

5.8    Restricted Securities. The Investor understands that the Shares, when
issued, shall be “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws the Shares may be resold
without registration under the Securities Act only in certain limited
circumstances. The Investor represents that it is familiar with Rule 144 of the
Securities Act, as presently in effect.

 

13



--------------------------------------------------------------------------------

5.9    Legends.

(a)    The Investor understands that all of its shares of Common Stock of the
Company shall be subject to the following legends:

 

  (1)

“These securities have not been registered under the Securities Act of 1933.
They may not be sold, offered for sale, pledged or hypothecated in the absence
of a registration statement in effect with respect to the securities under the
Securities Act or an opinion of counsel (which counsel shall be reasonably
satisfactory to Intellia Therapeutics, Inc.) that such registration is not
required or unless sold pursuant to Rule 144 of the Securities Act.”; and

 

  (2)

“These securities are subject to transfer restrictions set forth in a Stock
Purchase Agreement by and between Regeneron Pharmaceuticals, Inc. and Intellia
Therapeutics, Inc., a copy of which is on file with the Secretary of Intellia
Therapeutics, Inc.”

(b)    In order to satisfy the foregoing requirements of Section 5.9(a),
Investor covenants and agrees to use its commercially reasonable efforts to, as
promptly as practicable, but in no event later than thirty (30) days after the
Closing Date, transfer and maintain (in Investor’s name) all shares of Common
Stock owned by Investor prior to the Transaction to the Company’s transfer agent
in book entry form for electronic application of the legends set forth above.

5.10    Financial Assurances. As of the date hereof and as of the Closing Date,
the Investor has and will have access to cash in an amount sufficient to pay to
the Company the Aggregate Purchase Price.

6.    Investor’s Conditions to Closing. The Investor’s obligation to purchase
the Shares at the Closing is subject to the fulfillment as of the Closing of the
following conditions (unless waived in writing by the Investor):

6.1    Representations and Warranties. The representations and warranties made
by the Company in Section 4 hereof shall be true and correct (a) as of the date
of this Agreement and (b) as of the Closing Date as though made on and as of the
Closing Date, except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date; provided, however,
that for purposes of this Section 6.1, all such representations and warranties
of the Company (other than Sections 4.1(a), 4.2, 4.3, 4.4, 4.8, 4.14, 4.15, and
4.19 of this Agreement) shall be deemed to be true and correct for purposes of
this Section 6.1 unless the failure or failures of such representations and
warranties to be so true and correct, without regard to any “material,”
“materiality,” or “Material Adverse Effect” qualifiers set forth therein,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect; provided further that, if the Closing does not
occur within forty-five (45) days after the date of this Agreement, the
representations made by the Company in Section 4.2(a) may be updated and
delivered to the Investor prior to Closing such that Section 4.2(a) shall be
true and correct as of the Closing Date as though made on and as of the Closing
Date.

 

14



--------------------------------------------------------------------------------

6.2    Covenants. All covenants and agreements contained in this Agreement to be
performed or complied with by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

6.3    Other Transaction Agreements. The Company shall have duly executed and
delivered to the Investor the other Transaction Agreements, and there shall have
been no termination of the other Transaction Agreements that, as of the Closing,
is effective.

6.4    No Material Adverse Effect. From and after the date of this Agreement
until the Closing Date, there shall have occurred no event that has caused or
would reasonably be expected to cause a Material Adverse Effect.

6.5    Closing Deliverables. The Company shall deliver or cause to be delivered
to the Investor all items listed in Section 3.2(a).

6.6    Conduct of Business Pending Closing. During the period from the date of
this Agreement until the Closing Date, except as (a) consented to in writing by
the Investor (which consent shall not be unreasonably withheld, conditioned or
delayed) or (b) otherwise contemplated by any of the Transaction Agreements, the
Company shall have (i) operated its business only in the ordinary course,
(ii) maintained its existence under applicable law, (iii) used commercially
reasonable efforts to maintain and enforce its material Intellectual Property,
(iv) paid all applicable material taxes when due and payable, and (v) (A) not
declared, set aside or pay any dividend or make any other distribution or
payment (whether in cash, stock or property or any combination thereof) in
respect of its capital stock, (B) not made any other actual, constructive or
deemed distribution in respect of any shares of its capital stock or otherwise
make any payments to stockholders in their capacity as such, and (C) not
redeemed, repurchased or otherwise acquired any securities of the Company or any
of its Subsidiaries.

7.    Company’s Conditions to Closing. The Company’s obligation to issue and
sell the Shares at the Closing is subject to the fulfillment as of the Closing
of the following conditions (unless waived in writing by the Company):

7.1    Representations and Warranties. The representations and warranties made
by the Investor in Section 5 hereof shall be true and correct as of the date of
this Agreement and as of the Closing Date as though made on and as of the
Closing Date, except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date.

7.2    Covenants. All covenants and agreements contained in this Agreement to be
performed or complied with by the Investor on or prior to the Closing Date shall
have been performed or complied with in all material respects.

7.3    Other Transaction Agreements. The Investor shall have duly executed and
delivered to the Company the other Transaction Agreements, and there shall have
been no termination of the other Transaction Agreements that, as of the Closing,
is effective.

7.4    Closing Deliverables. The Investor shall deliver or cause to be delivered
to the Company all items listed in Section 3.2(b).

 

15



--------------------------------------------------------------------------------

8.    Mutual Conditions to Closing. The obligations of the Investor and the
Company to consummate the Closing are subject to the fulfillment as of the
Closing Date of the following conditions:

8.1    HSR Act and Other Qualifications. The filings required under the HSR Act
in connection with the Transaction Agreements, as applicable, shall have been
made and the required waiting period shall have expired or been terminated as of
the Closing Date, and all other authorizations, consents, waivers, permits,
approvals, qualifications, and registrations to be obtained or effected with any
Governmental Authority, including, without limitation, necessary blue sky
permits and qualifications required by any state for the offer and sale to the
Investor of the Shares, shall have been obtained and shall be in effect as of
the Closing Date.

8.2    Injunctions. There shall be no Law, injunction (whether temporary,
preliminary or permanent), judgment, or ruling enacted, promulgated, issued,
entered, amended, or enforced by any Governmental Authority in effect enjoining,
restraining, preventing, or prohibiting the consummation of the transactions
contemplated by any Transaction Agreement or making the consummation of the
transactions contemplated by any Transaction Agreement illegal.

8.3    Absence of Litigation. There shall be no action, suit, proceeding, or
investigation by a Governmental Authority pending or currently threatened in
writing against the Company or the Investor that questions the validity of any
of the Transaction Agreements, the right of the Company or the Investor to enter
into any Transaction Agreement or to consummate the transactions contemplated
hereby or thereby or which, if determined adversely, would impose substantial
monetary damages on the Company or the Investor as a result of the consummation
of the transactions contemplated by any Transaction Agreement.

8.4    No Prohibition; Market Listing. (a) No provision of any applicable Law
and no judgment, injunction (preliminary or permanent), order, or decree that
prohibits, makes illegal, or enjoins the consummation of the Transaction shall
be in effect; and (b) the Common Stock shall be eligible for listing on The
Nasdaq Global Market.

9.    Termination.

9.1    Ability to Terminate. This Agreement may be terminated at any time prior
to the Closing by:

(a)    mutual written consent of the Company and the Investor;

(b)    either the Company or the Investor, upon written notice to the other
after one hundred and eighty (180) days from the date of this Agreement (the
“Termination Date”), if the Transaction shall not have been consummated by the
Termination Date; provided, however, that the right to terminate this Agreement
under this Section 9.1(b) shall not be available to any party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, the failure to consummate the Transaction prior to the Termination Date;

(c)    either the Company or the Investor, upon written notice to the other, if
any of the mutual conditions to the Closing set forth in Section 8 shall have
become incapable

 

16



--------------------------------------------------------------------------------

of fulfillment by the Termination Date and shall not have been waived in writing
by the other party; provided, however, that the right to terminate this
Agreement under this Section 9.1(c) shall not be available to any party whose
failure to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure to consummate the Transaction prior to the Termination
Date;

(d)    the Investor, if (i) any of the representations and warranties of the
Company contained in Section 4 of this Agreement shall fail to be true and
correct, (ii) there shall be a breach by the Company of any covenant of the
Company in this Agreement that, in either case, (A) would result in the failure
of a condition set forth in Sections 6 or 8, and (B) which is not curable or, if
curable, is not cured on or prior to the twentieth (20th) day after written
notice thereof is given by the Investor to the Company, or (iii) the Closing
Date shall not have occurred by the Termination Date; or

(e)    the Company, if (i) any of the representations and warranties of the
Investor contained in Section 5 of this Agreement shall fail to be true and
correct or (ii) there shall be a breach by the Investor of any covenant of the
Investor in this Agreement that, in either case, (A) would result in the failure
of a condition set forth in Section 6.5 or 8, and (B) which is not curable or,
if curable, is not cured on or prior to the twentieth (20th) day after written
notice thereof is given the Company to the Investor.

9.2    Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 9.1 hereof, (a) this Agreement (except for this Section 9.2
and Section 11 hereof (other than Section 11.13) and any definitions set forth
in this Agreement and used in such sections) shall forthwith become void and
have no effect, without any liability on the part of any party hereto or its
Affiliates, and (b) all filings, applications, and other submissions made
pursuant to this Agreement, to the extent practicable, shall be withdrawn from
the agency or other Person to which they were made or appropriately amended to
reflect the termination of the transactions contemplated hereby; provided,
however, that nothing contained in this Section 9.2 shall relieve any party from
liability for fraud or any intentional or willful breach of this Agreement.

10.    Additional Covenants and Agreements.

10.1    Voting of Securities.

(a)    The Investor agrees that, during the period commencing on the Closing
Date and throughout the Technology Collaboration Term (as defined in the
Collaboration Agreement), including any extension thereof (the “Expiration
Date”), at any meeting of the stockholders of Company or any adjournment or
postponement thereof, and except as permitted by Section 10.1(b) with respect to
Extraordinary Matters, the Investor shall, and shall cause its Affiliates, to
(i) appear at such meeting or otherwise cause all of the Common Stock held by
the Investor or any of its Affiliates to be counted as present thereat for
purposes of calculating a quorum and (ii) from and after the date hereof until
the Expiration Date, vote all of the Common Stock held by the Investor or any of
its Affiliates (or cause all of the Common Stock held by the Investor or any of
its Affiliates to be voted) in accordance with the recommendations of the Board
of Directors with respect to any proposal to be voted upon at such meeting. The
Investor and its Affiliates shall not take or commit or agree to take any action
inconsistent with the foregoing.

 

17



--------------------------------------------------------------------------------

(b)    With respect to Extraordinary Matters (as defined below), the Investor
and its Affiliates may vote, or execute a written consent with respect to, any
or all of the voting securities of the Company as to which they are entitled to
vote or execute a written consent, as they may determine in their sole
discretion. With respect to this Section 10.1(b), “Extraordinary Matters” shall
mean:

 

  (1)

any transaction which would result in a Change of Control;

 

  (2)

any other issuance of shares of Common Stock or Common Stock Equivalents voted
upon by stockholders of the Company;

 

  (3)

any vote of the Company’s stockholders with respect to any stock option or stock
purchase plan, or any material amendment thereto, or other equity compensation
arrangement or material amendment thereto, which has been approved by the
Company’s Compensation Committee and taken as a whole is not generally and
materially consistent with the Company’s equity compensation historical
practices; and

 

  (4)

any liquidation or dissolution of the Company.

10.2    Lock-Up Agreement. During the period commencing on the Closing Date and
throughout the Technology Collaboration Term (as defined in the Collaboration
Agreement, as amended), including any extension thereof (the “Lock-Up Period”),
without the prior approval of the Board of Directors of the Company, the
Investor shall not (i) Dispose of or transfer any of the shares of Common Stock
held by the Investor or any of its Controlled Subsidiaries (together with
(1) any shares of Common Stock issued in respect thereof as a result of any
stock split, stock dividend, share exchange, merger, consolidation or similar
recapitalization and (2) any shares of Common Stock issued as (or issuable upon
the exercise of any warrant, right or other security that is issued as) a
dividend or other distribution with respect to, or in exchange or in replacement
of, the Shares) (the “Lock-Up Securities”), including, without limitation, any
“short sale” or similar arrangement, or (ii) enter into any swap or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of the Shares, whether any
such swap or transaction is to be settled by delivery of securities, in cash or
otherwise; provided, however, that the foregoing shall not prohibit the Investor
or its Controlled Subsidiaries from transferring Lock-Up Securities to an
Affiliate of the Investor if such transferee Affiliate executes an agreement
with the Company to be bound by the restrictions set forth in Section 10.1(a)
and Section 10.2. Notwithstanding any other provision of this Section 10.2, this
Section 10.2 shall not prohibit or restrict any disposition of Lock-Up
Securities by the Investor in connection with (A) a bona fide tender offer by a
Person other than the Investor or the Company involving a Change of Control of
the Company that is not opposed by the Company’s Board of Directors (but only
after the Company’s filing of a Schedule 14D-9, or any amendment thereto, with
the SEC disclosing the recommendation of the Company’s Board of Directors with
respect to such tender offer); or (B) an issuer tender offer by the Company. For
the purposes of this Agreement, a “Change of

 

18



--------------------------------------------------------------------------------

Control” means the transfer, in one transaction or a series of related
transactions, to a Person or group of affiliated Persons, of shares of capital
stock of the Company if, after such transfer, the stockholders of the Company
immediately prior to such transfer do not own at least twenty percent (20%) of
the outstanding voting securities of the Company (or the surviving entity).

10.3    Market Listing. From the date hereof through the Closing Date, Company
shall use all reasonable efforts to (a) maintain the listing and trading of the
Common Stock on The Nasdaq Global Market and (b) effect the listing of the
Shares on The Nasdaq Global Market, including submitting the LAS to The Nasdaq
Stock Market LLC, if required.

10.4    [Reserved].

10.5    Assistance and Cooperation. Prior to the Closing, upon the terms and
subject to the conditions set forth in this Agreement, each of the parties
agrees to use all reasonable efforts to take, or cause to be taken, all actions
and to do, or cause to be done, and to assist and cooperate with the other party
in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including using all reasonable efforts to:
(a) cause the conditions precedent set forth in Sections 6, 7, and 8 to be
satisfied (including, in the case of the Company, promptly notifying the
Investor of any notice from the Nasdaq Stock Market LLC with respect to the
LAS); (b) obtain all necessary actions or non-actions, waivers, consents,
approvals, orders and authorizations from Governmental Authorities and make all
necessary registrations, declarations and filings (including registrations,
declarations and filings with Governmental Authorities, if any); and (c) obtain
all necessary consents, approvals or waivers from Third Parties.

10.6    Effect of Waiver of Condition to Closing. In the event that, as of the
Closing, the Investor provides written notice to the Company of its waiver of
the condition regarding a Material Adverse Effect set forth in Section 6.4 of
this Agreement, the Investor shall be deemed to have waived any right of
recourse against the Company for, and agreed not to sue the Company in respect
of, any and all events or inaccuracies in any representations or warranties of
the Company (a) that, as of the Closing, have caused or would reasonably be
expected to cause such Material Adverse Effect and (b) of which the Investor had
notice in writing from the Company immediately prior to the Closing.

10.7    Nasdaq Matters. Prior to the Closing, the Company shall comply in all
material respects with all listing, reporting, filing, and other obligations
under the rules of Nasdaq.

10.8    Blue Sky Filings. The Company shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for, or
to qualify the Shares for, sale to the Investor at the Closing under applicable
securities or “Blue Sky” laws of the states of the United States, and shall
provide evidence of such actions promptly upon request of the Investor.

10.9    Legend Removal. The Company shall direct its transfer agent to remove
the transfer restriction set forth in Section 5.9(a)(i) applicable to the Shares
upon the written

 

19



--------------------------------------------------------------------------------

request of the Investor, within two (2) Business Days of the Company’s receipt
of such request, at such time as the Shares (a) may be sold by the Investor
pursuant to Rule 144 or (b) may be transferred without the requirement that the
Company be in compliance with the public information requirements and without
volume or manner-of-sale restrictions under Rule 144. The Investor, or if the
Company’s transfer agent requires, the Company, shall provide such opinions of
counsel reasonably requested by the Company’s transfer agent in connection with
the removal of legends pursuant to this Section 10.9. The Company shall direct
its transfer agent to remove the transfer restriction set forth in Section
5.9(a)(ii) applicable to the Shares upon expiration of the Lock-Up Period.

11.    Miscellaneous.

11.1    Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of Delaware,
without regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. Any action brought, arising
out of, or relating to this Agreement shall be brought in the Court of Chancery
of the State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of said Court in respect of any claim relating to the validity,
interpretation and enforcement of this Agreement, and hereby waives, and agrees
not to assert, as a defense in any action, suit, or proceeding in which any such
claim is made that it is not subject thereto or that such action, suit, or
proceeding may not be brought or is not maintainable in such courts, or that the
venue thereof may not be appropriate or that this agreement may not be enforced
in or by such courts. The parties hereby consent to and grant the Court of
Chancery of the State of Delaware jurisdiction over such parties and over the
subject matter of any such claim. The parties hereby consent to and agree that
mailing of process or other papers in connection with any such action, suit, or
proceeding in the manner provided in Section 11.3 or in such other manner as may
be permitted by law shall be valid and sufficient thereof.

11.2    Waiver. Waiver by a party of a breach hereunder by the other party shall
not be construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party. No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

11.3    Notices. All notices, instructions and other communications hereunder or
in connection herewith shall be in writing, shall be sent to the address of the
relevant party set forth on Exhibit B attached hereto and shall be (a) delivered
personally, (b) sent by registered or certified mail, return receipt requested,
postage prepaid, (c) sent via a reputable nationwide overnight courier service
or (d) sent by electronic mail, with a confirmation copy to be sent by
registered or certified mail, return receipt requested, postage prepaid. Any
such notice, instruction or communication shall be deemed to have been delivered
upon receipt if delivered by hand, three (3) Business Days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, one
(1) Business Day after it is sent via a reputable nationwide overnight courier
service or when transmitted with electronic confirmation of receipt, if
transmitted by electronic mail (if such transmission is made during regular
business hours of the

 

20



--------------------------------------------------------------------------------

recipient on a Business Day; or otherwise, on the next Business Day following
such transmission). Either party may change its address by giving notice to the
other party in the manner provided above.

11.4    Entire Agreement. The Transaction Agreements contain the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous arrangements or
understandings, whether written or oral, with respect hereto and thereto.

11.5    Amendments. No provision in this Agreement shall be supplemented,
deleted or amended except in a writing executed by an authorized representative
of each of the Investor and the Company.

11.6    Headings; Nouns and Pronouns; Section References. Headings in this
Agreement are for convenience of reference only and shall not be considered in
construing this Agreement. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of names and pronouns shall include the plural and vice-versa.
References in this Agreement to a section or subsection shall be deemed to refer
to a section or subsection of this Agreement unless otherwise expressly stated.

11.7    Severability. If, under applicable Laws, any provision hereof is invalid
or unenforceable, or otherwise directly or indirectly affects the validity of
any other material provision(s) of this Agreement in any jurisdiction (“Modified
Clause”), then, it is mutually agreed that this Agreement shall endure and that
the Modified Clause shall be enforced in such jurisdiction to the maximum extent
permitted under applicable Laws in such jurisdiction; provided that the parties
shall consult and use all reasonable efforts to agree upon, and hereby consent
to, any valid and enforceable modification of this Agreement as may be necessary
to avoid any unjust enrichment of either party and to match the intent of this
Agreement as closely as possible, including the economic benefits and rights
contemplated herein.

11.8    Assignment. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned by either the Investor or the Company without (a) the
prior written consent of the Company in the case of any assignment by the
Investor or (b) the prior written consent of the Investor in the case of an
assignment by the Company.

11.9    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

11.10    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.

11.11    Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of any party hereto. No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against any
party hereto.

 

21



--------------------------------------------------------------------------------

11.12    No Strict Construction. This Agreement has been prepared jointly and
will not be construed against either party.

11.13    Survival of Warranties. The representations and warranties of the
Company and the Investor contained in this Agreement shall survive the Closing
for eighteen (18) months, except for (a) the representations and warranties set
forth in Sections 4.1, 4.2, 4.4, 4.5(a), 4.6(c), 4.7, 4.8, 4.11, 4.14, 4.15,
4.16, 4.17 and Sections 5.1, 5.2, 5.5, 5.7, and 5.8, which shall survive the
Closing and (b) the representation and warranty of the Investor in Section 5.10,
which shall not survive the Closing. The parties hereby acknowledge and agree
that the rights of the parties hereunder are special, unique and of
extraordinary character, and that if any party refuses or otherwise fails to
act, or to cause its Affiliates to act, in accordance with the provisions of
this Agreement, such refusal or failure would result in irreparable injury to
the Company or the Investor as the case may be, the exact amount of which would
be difficult to ascertain or estimate and the remedies at law for which would
not be reasonable or adequate compensation. Accordingly, if any party refuses or
otherwise fails to act, or to cause its Affiliates to act, in accordance with
the provisions of this Agreement, then, in addition to any other remedy which
may be available to any damaged party at law or in equity, such damaged party
will be entitled to seek specific performance and injunctive relief, without
posting bond or other security, and without the necessity of proving actual or
threatened damages, which remedy such damaged party will be entitled to seek in
any court of competent jurisdiction.

11.14    Remedies. The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law. No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.

11.15    Expenses. Each party shall pay its own fees and expenses in connection
with the preparation, negotiation, execution and delivery of the Transaction
Agreements.

(Signature Page Follows)

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

REGENERON PHARMACEUTICALS, INC. By:  

/s/ Nouhad Husseini

  Name:   Nouhad Husseini   Title:   Senior Vice President, Business Development

 

Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

INTELLIA THERAPEUTICS, INC. By:  

/s/ John M. Leonard

  Name:   John M. Leonard, M.D.   Title:   President and Chief Executive Officer

 

Signature Page to Stock Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CROSS RECEIPT

CROSS RECEIPT

Intellia Therapeutics, Inc. hereby acknowledges receipt from Regeneron
Pharmaceuticals, Inc. on June 1, 2020 of $30,000,000.00, representing the
purchase price for 925,218 shares of Common Stock, par value $0.0001 per share,
of Intellia Therapeutics, Inc., pursuant to that certain Share Purchase
Agreement, dated as of May 30, 2020, by and between Regeneron Pharmaceuticals,
Inc. and Intellia Therapeutics, Inc.

 

INTELLIA THERAPEUTICS, INC. By:  

                                                                               

  Name:   Title:

Regeneron Pharmaceuticals, Inc. hereby acknowledges receipt from Intellia
Therapeutics, Inc. on June 1, 2020 of 925,218 shares of Common Stock, par value
$0.0001 per share, of Intellia Therapeutics, Inc., delivered pursuant to that
certain Share Purchase Agreement, dated as of May 30, 2020, by and between
Regeneron Pharmaceuticals, Inc. and Intellia Therapeutics, Inc.

 

REGENERON PHARMACEUTICALS, INC. By:  

                                                                               

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

NOTICES

 

(a)

If to the Investor:

Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: President & CEO

Copy: General Counsel

with a copy to:

Morgan, Lewis & Bockius LLP

502 Carnegie Center

Princeton, New Jersey 08540

Attention: David C. Schwartz, Esq.

 

(b)

If to the Company:

Intellia Therapeutics, Inc.

40 Erie Street, Suite 130

Cambridge, Massachusetts 02139

Attention: General Counsel

Email: ntlanotice@intelliatx.com

with a copy to:

Goodwin Procter LLP

100 Northern Avenue

Boston, MA 02210

Attention: Arthur McGivern, Esq.

Email: amcgivern@goodwinlaw.com